Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 9, 16, and 18-19 are withdrawn from further consideration. Applicant made the election of Set I: Group I, directed to the dividing insert comprising grids, and Set II, Group b, directed to the embodiment of rigid mesh in claim 17, with traverse, in the response dated 02/16/2021 is acknowledged. 
Claim 19 is dependent on withdrawn claim 19, and claim 19 is also withdrawn.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: rigid bottom bag made of rigid mesh in claim 14.

Claims 1-8, 10-15, 17, and 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.  
It is unclear what comprises the slidable door opening in claim 1. Note that opening is an empty space and itself cannot be moved.   

Claims 1, 2, 5, 6, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards, Jr. et al. (7845377).  Edwards teaches a bag with a bag body comprises a bag base, .
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Hess (7721778).  Hess teaches that it is known in the art to provide a bag of ballistic nylon;
“For example, outer layer 24 is preferably formed of synthetic or 
natural products such as ballistic nylon, leather, canvas, or suede.”

It would have been obvious to one of ordinary skill in the art to provide the bag from ballistic nylon as taught by Hess to provide the desired material for the cover and/or for improve strength.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Zukerberg (1450570). Zukerberg teaches that it is known in the art to provide flexible handle comprising an inner flexible cord 8 wrapped in a flexible leather 9.  It would have been obvious to one of ordinary skill in the art to provide flexible handle comprising an inner flexible cord wrapped in a flexible leather as taught by Zukerberg to provide added strength.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Brodie (2105853). Brodie teaches that it is known in the art to provide a grid from sheet metal:
“According to one preferred form of the invention, the bag bottom may be pressed from a piece of sheet metal, as for example aluminum, stain- less steel, or from strong fibre,”

It would have been obvious to one of ordinary skill in the art to make the grid from sheet metal material as taught by Brodie to provide the desired material for cost and/or easy of manufacturing, etc.
Claims 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Edwards rejection, as set forth above, and further in view of Cook , Jr. (20110075953).  Cook teaches that it is known in the art to provide a rigid bottom bag made of rigid mesh.  It would .
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over over the Edwards rejection, as set forth above, and further in view of Lewis (20140326371) or Bruns (1426814).  Bruns teaches a metal bottom at 1 and Lewis teaches that it is known in the art to provide a bottom with a metal sheet:
[0058] In some embodiments, the bottom wall of the apparatus, whether this is 
the secondary bottom wall, tertiary bottom wall, or any other, comprises a 
bottom reinforcing material such as a thermoplastic material, a metal, a 
metallic alloy, carbon fiber, a polycarbonate material, an epoxy, cardboard, 
polyester boning, or a combination thereof.  In various embodiments, the bottom wall comprises a plurality of feet that prevent the body of the apparatus from coming into contact with the ground or whatever material the apparatus is set 
down on.
It would have been obvious to one of ordinary skill in the art to provide a metal bottom as taught by Lewis or Brun to provide added strength.

Claims 1, 2, 8, 13, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preciado et al. (7789115) or Walser (2788823).  Preciado teaches a bag with a bag body comprises a bag base, first and second end walls, first and second side wall, and a door opening, a dividing insert at 20 and a slidable drawer component 30.
Walser teaches a bag with a bag body comprises a bag base, first and second end walls, first and second side wall, and a door opening, a dividing insert at 13/ and a slidable drawer component at F and J.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Preciado or Walser in view of Hess (7721778).  Hess teaches that it is known in the art to provide a bag of ballistic nylon.  It would have been obvious to one of ordinary skill in the art to provide the bag .
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Preciado or Walser in view of Zukerberg (1450570). Zukerberg teaches that it is known in the art to provide flexible handle comprising an inner flexible cord 8 wrapped in a flexible leather 9.  It would have been obvious to one of ordinary skill in the art to provide flexible handle comprising an inner flexible cord  wrapped in a flexible leather as taught by Zukerberg to provide added strength.

Claim 1, 2, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (20180271272).  Smith teaches a bag with a bag body comprises a bag base, first and second end walls, first and second side wall, and a door opening, a dividing insert at 18 and a slidable drawer component 30.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hess (7721778).  Hess teaches that it is known in the art to provide a bag of ballistic nylon.  It would have been obvious to one of ordinary skill in the art to provide the bag from ballistic nylon as taught by Hess to provide the desired material for the cover and/or for improve strength.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Brodie (2105853).  It would have been obvious to one of ordinary skill in the art to provide the grid of sheet metal to provide the desired material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733


/TRI M MAI/Examiner, Art Unit 3733